Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danel et al. US Re 24,632 in view of Danel US 3,091,087.  
Danel et al. disclose an artificial block comprising:

Four truncated cone projections (1a) emanating from a common base.  See Fig. 2.
Wherein each projection extends perpendicularly to each adjacent projection.
Col. 3.  Wherein a plurality of said blocks can be intermingled to form structural barriers of a predetermined height/length/width, for use in marine environments, shorelines and embankments.  See Col. 2, Figs. 5, 6.
	What Danel et al. do not disclose is positioning each projection equally from one another, extending outwardly from the center.  However, Danel teaches it is known to build structural barrier, see Figs. 4, 5. Wherein the structural blocks (10) comprise 3 downwardly extending projections (11, 12, 13), each projection including a beveled edge (20) around the end face of each projection.  See Fig. 1.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structural block of Danel et al. with beveled edges and projections angled as taught by Danel in order to make the block more stable on a surface and in intermingled windrows.  See Col. 2.

Claims 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danel et al. US Re 24,632 in view of Danel US 3,091,087 as applied to claim 3 above, and further in view of Partin US 6,709,190.  Danel et al. in view of Danel disclose a structural barrier composed of concrete “caltrop” type structural blocks, which in a preferred application is used in marine, river, shoreline application as breakwaters and the like.  But do not disclose the structural blocks being used in pedestrian/vehicular barricade applications.  However, Partin teaches caltrop type structural barriers are 

effectively used as vehicular barricades and can be sized for a particular application such as busses, trucks, armored cars or commuter cars. See Col. 3, lns. 35-65; Fig. 1.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the structural barriers of Danel et al. in view of Danel in pedestrian/vehicular applications in order to prevent terrorist attacks in open/commercial areas.

Claims 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danel et al. US Re 24,632 in view of Danel US 3,091,087 as applied to claim 3 above, and further in view of Davis et al. US 2017/0175349.
Danel et al. in view of Danel disclose a structural barrier composed of concrete “caltrop” type structural blocks, but do not disclose an “outer skin”.  However, Davis et al. discloses a method of making a multi-layer barrier (301) having a core and at least two outer layers (201, 103) having a thickness of at least two inches.  Wherein the outer layers provide similar strength characteristics as concrete, and is less costly and uses recycled materials.  

Allowable Subject Matter
Claims 7-11, 13-18, 20-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				03/10/2022